In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-01100-CV
____________

TONY CHICK, INDIVIDUALLY AND AS REPRESENTATIVE OF ALL
PERSONS SIMILARLY SITUATED, Appellant

V.

THE GLENS FALLS INSURANCE COMPANY, Appellee




On Appeal from the 333rd District Court 
Harris County, Texas
Trial Court Cause No. 99-49973



 
MEMORANDUM OPINION 
          In this appeal from a summary judgment, the issue presented is whether the
Texas Standard Personal Auto Policy obligates an insurer to compensate a
policyholder for a vehicle’s diminished market value when the car has been damaged
but adequately repaired.  The trial court granted a motion for summary judgment in
favor of the appellee insurer, The Glens Falls Insurance Company, on this issue.  
          The Texas Supreme Court recently addressed this same issue in American
Manufacturers Mutual Insurance Company v. Schaefer, holding that the Texas
Standard Personal Auto Policy does not obligate the insurer to compensate the
insured for the adequately repaired vehicle’s diminished market value.  47 Tex. Sup.
Ct. J. 40, 45 (October 17, 2003).  Accordingly, we affirm the trial court’s summary
judgment.
                                                   PER CURIAM

Panel consists of Justices Hedges, Jennings, and Mirabal.